Jim Johnson, Associate Justice (dissenting). From the inception of constitutional forms of government the courts have recognized that the rules of constitutional construction by necessity should be kept as simple as possible. The reason for this is obvious. A constitution is the paramount and fundamental law by which all citizens must be governed. The less complicated the interpretation the more readily the charter can be understood by those who are bound by its provisions. The cardinal rules of constitutional construction have been stated and restated by this and other courts many times. The most basic of those rules are as follows : 1. “Where the language used in a constitutional provision is plain and unambiguous, the courts cannot seek other aids of interpretation.” Ellison v. Oliver, 147 Ark. 252, 227 S. W. 586. 2. “It is the duty of the court to construe the Constitution as written.” Cannon v. May, 183 Ark. 107, 35 S. W. 2d 70. 3. “Courts must carry out constitutional provisions as indicated by language thereof, regardless of wisdom or expediency.” Hargraves v. Solomon, 178 Ark. 11, 9 S. W. 2d 797. Applying these simple rules to the provisions of Amendment 51 to the Constitution of Arkansas, I agree with the majority that the State Board of Election Commissioners exceeded their authority in attempting to permit the registration oaths to he administered by someone other than the Registrar or his deputy. Section 5, Section 6(a) (10), Section 9(c) and Section 9(e) all make it crystal clear that only the Registrar or his deputies are to administer this required oath. If the majority had applied the same rules to the construction of the remainder of the plain and unambiguous language of the amendment as it applied in its construction on this point there would be no need for this dissent. Regardless of whether it was wise or expedient the framers of this amendment vested broad powers in the hands of the State Board of Election Commissioners. Some of these powers are enumerated in Section 5(c) as follows: “The State Board of Election Commissioners is authorized and, as soon as is possible after the effective date of this Amendment, directed to prescribe, adopt, publish and distribute: (1) Such Rules and Regulations supplementary to this Amendment and consistent with this Amendment and other laws of Arkansas as are necessary to secure uniform and efficient procedures in the administration of this Amendment throughout the State; (2) A Manual of Instruction for the information, guidance and direction of election officials within the State; and (3) Detailed specifications of the Registration Record Files, the Affidavits of Registration and other registration forms, all of which shall be consistent with this Amendment and uniform throughout the State.” [Emphasis ours.] It doesn’t take a great deal of imagination to conclude that the State Board of Election Commissioners had, by this amendment, imposed upon them a herculean task requiring the faithful exercise of a large amount of discretion. The framers of this amendment apparently were not satisfied with one direction to the State Board of Election Commissioners (in Section 5, supra) to prescribe, adopt, publish and distribute detailed specifications of the Affidavits of Registration and other registration forms. They chose to reiterate and emphasize this directive in Section 6(c). There they used these words: “The State Board of Election Commissioners may require blank spaces for additional information . . .” These are plain and unambiguous words and there is no reason to use other aids of interpretation. In fact we are, under the rules of construction, forbidden to do so. Now the Board not only had the right but the duty to treat these plain and unambiguous words as if they meant what they said. The record shows they did just that. On December 28, 1964, the Board met and to the best of their ability attempted to faithfully discharge their duties under the amendment. They met again on January 5, 1965, to confirm their action, as constitutionally charged by the overwhelming vote of the people. In these meetings they required “blank spaces for additional information.” They determined that the listing of race would aid in the proper identification of the voter just as the required designation of the sex of the voter and comparison of signature would tend to verify that the person voting was identical to the person who registered. In addition they determined that the listing of party would be of aid in the proper conduct of an election under a two-party system. These actions were taken and widely publicized prior to the convening of the General Assembly on January 11, 1965, and we take judicial notice of the fact that the “General Assembly completed its regular session without enacting” (or, according to the official journal, attempting to enact) any legislation tending to limit the authority of this Board. The majority, in my view, summarily concluded that these two authorized requirements “defeat the dominant and popular will.” Neither the majority nor appelless attempt to point out just how the dominant and popular will differs from that so unmistakably and clearly expressed in the amendment. Certainly it cannot be said that these requirements are inconsistent with or repugnant to the spirit or the letter of Amendment 51. Nor can it be said that these requirements are not germane to proper registration when it is found that the law of a majority of the states provides for either one or both of these identical requirements. If the self styled proponents of this amendment (who declined, neglected or refused to even cross appeal from the adverse ruling of the trial court on the oath administration feature of this case) had not wanted these plain and unambiguous words in the constitution, they should have prevailed upon the framers of the amendment to omit them prior to a vote of the people rather than wait until this late date to urge this court to remove the words for them. A majority of the State Board of Election Commissioners did not amend the constitution. The same cannot be said for the majority opinion of this court. For the reasons stated I respectfully dissent.